PER CURIAM.
This is a suit brought to recover principal and interest on certain bonds issued by Green county, Ala., in aid of a railroad. The defense is based upon the want of authority of the proper officers of Green county to issue the bonds in question, and there is also a contention, as to some three of the bonds in suit, that their invalidity iS res adjudicata, because of a decision of the circuit court of Green county, Ala., wherein a coupon of each of the three bonds in question was in suit. The judgment of the circuit court of Green county was not final, and was carried by appeal to the supreme court of the state, wherein recently, in Carpenter v. Green Co., 29 South. 194, a decision was rendered reversing the decree of the circuit court and holding that the bonds in question were in all respects valid and. binding obligations upon Green county. The opinion of the supreme court of Alabama is full, exhaustive, and passes upon every point properly involved in the present case. As we concur fully in the reasoning and conclusions of the supreme court of Alabama, the judgment herein is affirmed.